EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ji-Yong D. Chung on February 22, 2020.

The Examiner notes that the amendments correct a typo in claim 18, and more clearly show antecedent basis for the “non-transient computer readable medium” in claims 13-20.

The application has been amended as follows: 

Claims 1-12: Previously Presented
Claim 13: The non-transient computer-readable medium of claim 12, wherein when the processor downloads the content package, the processor is further to: download the content package over a multicast session when a multicast service can be started; and when the multicast service cannot be started, download the content package over a unicast session.
Claim 14: The non-transient computer-readable medium of claim 12, wherein the processor is further to: receive a live stream; obtain and store one or more segments corresponding to the live stream over a multicast session; and provide universal resource locators for the segments to a media player.
Claim 15: The non-transient computer-readable medium of claim 12, wherein, when the processor determines that the resource is not available based on the schedule, the processor is to: identify another widget as a fallback widget; and in the widget, play a resource for the other widget.
Claim 16: The non-transient computer-readable medium of claim 12, wherein the content package includes a business rule that specifies: when the widget plays the resource, a second widget in the template is to display another resource, wherein the processor is further to play the other resource in the second widget when the widget plays the resource, in accordance with the business rule.
Claim 17: The non-transient computer-readable medium of claim 12, wherein when the processor downloads the session configuration file, the processor is to: when a version of the session configuration file does not match a version number in a second configuration file, re-download the session configuration file.
Claim 18: The non-transient computer-readable medium of claim 12, 
Claim 19: The non-transient computer-readable medium of claim 12, wherein when the processor plays the resource, the processor is to: count a number of errors when the resource is playing, calculate an 
Claim 20: The non-transient computer-readable medium of claim 19, wherein errors include at least one of: a dropped frame error, a fail to play error, or a codec error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174